--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT NO. 5


TO


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 5 dated as of October 13, 2015 (this "Amendment") is made by
and among SYSTEMAX INC., a corporation organized under the laws of the State of
Delaware ("SYX"), each Borrower listed on the signature pages below (together
with SYX, each a "Borrower" and collectively, the "Borrowers"), each Guarantor
listed on the signature pages below (the "Guarantors" and together with the
Borrowers, the "Loan Parties"), the lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as US Administrative Agent ("Administrative Agent").


WITNESSETH:


WHEREAS, Borrowers, Lenders and Administrative Agent are parties to that certain
Second Amended and Restated Credit Agreement dated as of October 27, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement").  All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit Agreement;


WHEREAS, Borrowers have requested that Administrative Agent and Lenders make
certain amendments to the Credit Agreement, and Administrative Agent and Lenders
are willing to do so on the terms and conditions hereafter set forth;


NOW, THEREFORE, in consideration of the promises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree that all
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement and do hereby further agree as follows:


AGREEMENT


1.                   Amendment to Credit Agreement.  Subject to satisfaction of
the conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as follows:


(a)            The following defined terms are hereby added to Section 1.01 of
the Credit Agreement in their appropriate alphabetical order:


"Amendment No. 5" means Amendment No. 5 to this Agreement dated as of the
Amendment No. 5 Effective Date.


"Amendment No. 5 Effective Date" means October 13, 2015.



--------------------------------------------------------------------------------

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or any of their Affiliates from time
to time concerning or relating to bribery or corruption.


"Sanctioned Country" means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions (at the time of
this Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).


"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).


"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty's Treasury of the United Kingdom.


(b)            The following defined term set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety:


"Maturity Date" means October 31, 2016 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.


(c)            The defined term "LIBO Rate" set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following proviso
immediately before the last period thereof:


"; provided, however, if the LIBO Rate determined as provided above would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement"


(d)            Section 2.05(a) of the Credit Agreement is hereby amended by
deleting the reference to "$12,500,000" and inserting "$10,000,000" in lieu
thereof.


(e)            Section 2.06(b) of the Credit Agreement is hereby amended by
deleting the reference to "$25,000,000" and inserting "$20,000,000" in lieu
thereof.


(f)             Section 2.17 of the Credit Agreement is hereby amended by
inserting the following new clause (n) immediately following the existing clause
(m) thereof:


2

--------------------------------------------------------------------------------

"(n) From and after the Amendment No. 5 Effective Date, the Borrower shall
indemnify the US Administrative Agent, and hold it harmless from, any and all
losses, claims, damages, liabilities and related expenses, including Taxes and
the fees, charges and disbursements of any counsel for any of the foregoing,
arising in connection with the US Administrative Agent's treating, for purposes
of determining withholding Taxes imposed under FATCA, Amendment No. 5 as
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i)."


(g)            Article III of the Credit Agreement is hereby amended by
inserting the following new Section 3.24 immediately following the existing
Section 3.23 thereof:


"SECTION 3.24.   Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and, to the knowledge of such Loan Party, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.   No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions."


(h)            Section 5.01(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


"(f)          as soon as available, but in any event not later than 30 days
after the beginning of each fiscal year of SYX, (a) a quarter-by-quarter
projected operating budget and cash flow of (i) Borrowers on a Consolidated
Basis and on a consolidating basis with respect to the Borrowers and (ii) SYX on
a Consolidated Basis, for such fiscal year (including an income statement for
each quarter and a balance sheet as at the end of each fiscal quarter), and (b)
a year-by-year projected operating budget and cash flow of (i) Borrowers on a
Consolidated Basis and on a consolidating basis with respect to the Borrowers
and (ii) SYX on a Consolidated Basis, for such fiscal year and at least two
additional years thereafter (including an income statement for each year and a
balance sheet as at the end of each fiscal year) (the "Projections") each in
form reasonably satisfactory to the Administrative Agent, such Projections to be
accompanied by a certificate signed by the chief executive officer and/or chief
financial officer of SYX to the effect that such projections have been prepared
on the basis of sound financial planning practice consistent with past budgets
and financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared;"


3

--------------------------------------------------------------------------------

(i)              Article VI of the Credit Agreement is hereby amended by
inserting the following new Section 6.17 immediately following the existing
Section 6.16 thereof:


"SECTION 6.17.  Proceeds re: Anti-Corruption Laws and Sanctions. No Loan Party
will, directly or indirectly, use the proceeds of the Borrowings or any Letter
of Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Sanctioned Person or in any Sanctioned Country or (ii)
in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Borrowing, whether as underwriter,
lender, advisor, investor or otherwise).   No part of the proceeds of any
Borrowing or any Letter of Credit will be used, directly or indirectly, for any
payments that could constitute a violation of any applicable Anti-Corruption
Laws.


(j)             Article IX of the Credit Agreement is hereby amended by
inserting the following new Section 9.18 immediately following the existing
Section 9.17 thereof:


"SECTION 9.18.   Marketing Consent. The Loan Parties hereby authorize Chase and
its affiliates (including without limitation J.P. Morgan Securities LLC)
(collectively, the "Chase Parties"), at their respective sole expense, but
without any prior approval by the Loan Parties, to publish such tombstones and
give such other publicity to this Agreement as each may from time to time
determine in its sole discretion.  The foregoing authorization shall remain in
effect unless and until the Borrowing Representative notifies Chase in writing
that such authorization is revoked."


2.                  Representations and Warranties.  To induce Administrative
Agent and Lenders to enter into this Amendment, each Loan Party hereto hereby
warrants, represents and covenants to Administrative Agent and Lenders that: (a)
each representation and warranty of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents is hereby restated and reaffirmed as true
and correct on and as of the date hereof after giving effect to this Amendment
except for those representations and warranties which relate to a specific date,
which are true and correct as of such date, and no Default or Event of Default
has occurred and is continuing under the Credit Agreement and the other Loan
Documents after giving effect to this Amendment and (b) each Loan Party has the
power and is duly authorized to enter into, deliver and perform this Amendment,
and this Amendment is the legal, valid and binding obligation of each Loan Party
enforceable against it in accordance with its terms.


3.                  Conditions Precedent to Effectiveness of this Amendment. 
This Amendment shall become effective on the date upon which the Administrative
Agent has received (x) a copy of this Amendment duly executed and delivered by
each Loan Party and the Lenders (which may be sent by electronic transmission
for purposes of meeting this condition), in form and substance satisfactory to
the Administrative Agent and its counsel, with four (4) original counterparts to
be promptly provided to Administrative Agent and (y) a copy of a fee letter with
respect to this Amendment, duly executed and delivered by each Loan Party and
Administrative Agent (which may be sent by electronic transmission for purposes
of meeting this condition), and payment in full of any and all fees described
therein.


4

--------------------------------------------------------------------------------

4.                  Continuing Effect of Credit Agreement.  The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Administrative Agent and Lenders, nor constitute a
waiver of any provision of the Credit Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.  Except as expressly amended and modified hereby, the provisions of
the Credit Agreement, the Security Agreement, the other Loan Documents and the
Liens granted thereunder, are and shall remain in full force and effect.


5.                   Counterparts; Telecopied Signatures.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party to this Amendment by facsimile or
electronic transmission of a PDF or similar file shall be deemed to be an
original signature hereto.


6.                   Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.


5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year specified at the beginning hereof.
 

 
Borrowers
     
SYSTEMAX INC.
     
By: /s/ Thomas Axmacher
 
Name: Thomas Axmacher
 
Title: Vice President
     
INFOTEL DISTRIBUTORS INC.
 
GLOBAL COMPUTER SUPPLIES INC.
 
GLOBAL EQUIPMENT COMPANY INC.
 
TIGERDIRECT, INC.
 
NEXEL INDUSTRIES, INC.
 
ONREBATE.COM INC.
 
PAPIER CATALOGUES, INC.
 
TEK SERV INC.
 
GLOBAL GOV/ED SOLUTIONS INC.
 
GLOBAL INDUSTRIAL GOVERNMENT SOLUTIONS INC.
 
SYX DISTRIBUTION INC.
 
SYX SERVICES INC.
 
STREAK PRODUCTS INC.
 
NEW SAH CORP.
 
MISCO AMERICA INC.
 
TIGERDIRECT RETAIL SERVICES INC.
 
AFLIGO MARKETING SERVICES INC.
 
CIRCUITCITY.COM INC.
 
SOFTWARE LICENSING CENTER INC.
 
TARGET ADVERTISING INC.
 
GLOBAL INDUSTRIAL DISTRIBUTION INC.
     
By: /s/ Eric Lerner
 
Name: Eric Lerner
 
Title: Secretary



Signature Page to Amendment No. 5 to Systemax Credit Agreement
 

--------------------------------------------------------------------------------





 
Guarantors
     
GLOBAL INDUSTRIAL HOLDINGS LLC
 
SYX NORTH AMERICAN TECH HOLDINGS LLC
 
REBATE HOLDINGS LLC
 
SYX S.A. HOLDINGS INC.
 
SYX S.A. HOLDINGS II INC.
 
GLOBAL INDUSTRIAL MARKETPLACE INC.
 
SYSTEMAX GLOBAL SOLUTIONS INC.
 
GLOBAL INDUSTRIAL MEXICO HOLDINGS INC.
 
GLOBAL INDUSTRIAL MEXICO HOLDINGS II INC.
 
GLOBAL INDUSTRIAL SERVICES INC.
 
C&H SERVICE, LLC
 
C&H DISTRIBUTORS, LLC
 
INDUSTRIALSUPPLIES.COM, LLC
 
PRODUCTS FOR INDUSTRY, LLC
 
C&H DISTRIBUTION HOLDINGS INC.
     
By: /s/ Eric Lerner
 
Name: Eric Lerner
 
Title: Secretary



Signature Page to Amendment No. 5 to Systemax Credit Agreement
 

--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A., as US Administrative Agent and as a Lender
     
By: /s/ Donna M. DiForio
 
Name: Donna M. DiForio
 
Title: Authorized Officer



Signature Page to Amendment No. 5 to Systemax Credit Agreement
 

--------------------------------------------------------------------------------




 
HSBC BANK USA, N.A., as a Lender
     
By: /s/ William Conlan
 
Name: William Conlan
 
Title: Senior Vice President
     
WELLS FARGO CAPITAL FINANCE, LLC, as a Lender
     
By: /s/ Nathan McIntosh
 
Name: Nathan McIntosh
 
Title: Duly Authorized Signer



Signature Page to Amendment No. 5 to Systemax Credit Agreement
 

--------------------------------------------------------------------------------